 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY HERNANDEZ,                                No. 2:17-CV-1803-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    THOMAS,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On March 12, 2019, mail directed to plaintiff was returned by the United

19   States Postal Service as undeliverable. Pursuant to Eastern District of California Local Rule

20   183(b), any party appearing pro se must file and serve a notice of change of address within 63

21   days of mail being returned. A review of the docket reflects that plaintiff has filed a notice of

22   change of address. Good cause appearing therefor, the findings and recommendations issued on

23   June 5, 2019, are vacated.

24                  IT IS SO ORDERED.

25   Dated: October 3, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
